Title: From George Washington to Major General William Howe, 17 August 1776
From: Washington, George
To: Howe, William



Sir
Head Qrs New York, Augt 17. 1776

I do myself the honor to transmit the Inclosed Letter from Major French, & at the same time to inform you, that his Exchange for Majr Meigs, whose parole I am advised you have, will meet my approbation—I would take the liberty also to propose an Exchange of any Captn you may chuse for Capn Dearborn whose parole I have heard was delivered you with Major Meig’s.
Give me leave to assure you Sir, that I feel myself greatly Obliged by the polite conclusion of your Letter of the 1st Instt, and have a high sense of the honor and satisfaction I should have received from your personal Acquaintance. The different State of the Colonies from what It was last War & which has deprived me of that Happiness, cannot be regretted by any One more than Sir Your Most Obedt Servt
G.W.
